             Case 7:18-cv-05066-VB Document 66 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
RAQUEL HERRERA ISIDORO                                           :
                            Plaintiff,                           :
                                                                 :
v.                                                               :   ORDER
                                                                 :
LA FONDA RESTAURANT AND TAPAS BAR                                :   18 CV 5066 (VB)
INC., d/b/a La Fonda Boricua, DENISSE AYALA :
GARCIA, and JORGE AYALA,                                         :
                            Defendants.                          :
-----------------------------------------------------------------x

       As discussed at an on-the-record telephone conference held today and attended by
counsel for all parties, it is HEREBY ORDERED:

       1.      Defense counsel Jeffrey Davis, Esq., may submit a supplemental affirmation in
camera in further support of his motion to withdraw as defendants’ counsel by no later than June 12,
2020. That supplemental affirmation may be submitted directly to Judge Briccetti’s Courtroom
Deputy, Donna Hilbert, at Donna_Hilbert@nysd.uscourts.gov.

       2.      Mr. Davis shall serve his motion, all supporting papers, and a copy of this Order on
defendants by June 12, 2020, and file proof of service of same on the docket by that date.

        3.     By June 26, 2020, defendants La Fonda Restaurant and Tapas Bar, Denisse Ayala
Garcia, and Jorge Ayala shall submit any papers in response to Mr. Davis’s motion to withdraw.
Any such papers shall also be submitted to Donna Hilbert at Donna_Hilbert@nysd.uscourts.gov.

        4.     The next case management telephone conference in this matter is scheduled for
July 10, 2020, at 9:30 a.m. Defendants Denisse Ayala Garcia and Jorge Ayala are directed
to attend the conference by telephone. At the time of the July 10 conference, all participants,
including counsel and defendants Denisse Ayala Garcia and Jorge Ayala, shall use the
following information to connect by telephone:

                  Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;
                  Access Code: 1703567

Dated: June 10, 2020
       White Plains, NY                                SO ORDERED:




                                                       ______________________________
                                                       Vincent L. Briccetti
                                                       United States District Judge
